UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7097


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LUIS HERNANDEZ-ESPINOZA, a/k/a Raphael Lopez, a/k/a Rafael Lopez,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:09-cr-00112-D-1)


Submitted: January 19, 2021                                       Decided: January 22, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Hernandez-Espinoza, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Hernandez-Espinoza appeals from the district court’s order denying his motion

for a sentence reduction pursuant to Section 404 of the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Hernandez-Espinoza, No. 7:09-cr-00112-D-1 (E.D.N.C. July 1, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2